14-325-cr
United States v. Kenneth M. Griffin

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall Courthouse, 40 Foley Square, in the City of New York, on the 11th day of
March, two thousand fifteen.

Present:
           ROBERT A. KATZMANN,
                      Chief Judge,
           JOHN M. WALKER, JR.,
           GERARD E. LYNCH,
                      Circuit Judges.

________________________________________________

UNITED STATES OF AMERICA,                                              No. 14-325-cr

           Appellee,

                  v.

KENNETH M. GRIFFIN,

           Defendant-Appellant,

BRIAN K. CAMPBELL,

         Defendant.
________________________________________________

For Defendant-Appellant:                 Phillip R. Hurwitz, Rochester, New York.
For Appellee:                              Monica J. Richards, Assistant United States Attorney,
                                           for William J. Hochul, Jr., United States Attorney for
                                           the Western District of New York, Buffalo, NY.


       Appeal from the United States District Court for the Western District of New York
(Geraci, Jr., J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the order of the district court is AFFIRMED.

       Defendant-Appellant Kenneth M. Griffin appeals from an order of restitution entered on

January 15, 2014 by the U.S. District Court for the Western District of New York (Geraci, Jr.,

J.), which, inter alia, ordered payment to Interstate Capital Corporation (“ICC”) in the amount of

$279,033.41. On appeal, Griffin contends that the district court erred in the procedures it

undertook prior to issuing the order of restitution; he argues specifically that the district court

erred by not granting his request for an adjournment of the restitution hearing for the court to

inspect spreadsheets prepared by the defense counsel. We assume the parties’ familiarity with

the underlying facts, procedural history, and issues presented for review.

       “Decisions as to what types of procedure are needed” to formulate a restitution order

(including, for example, whether a restitution hearing is held at all) “lie within the discretion of

the sentencing court and are reviewed for abuse of discretion.” United States v. Slevin, 106 F.3d
1086, 1091 (2d Cir. 1996). “[I]n the context of [resolving] contested issues regarding the

propriety of a restitution award, . . . the sentencing procedures employed are within the district

court’s discretion so long as the defendant is given an adequate opportunity to present his

position.” United States v. Sabhnani, 599 F.3d 215, 257–58 (2d Cir. 2010) (finding that the

district court’s failure to hold a restitution hearing was not an abuse of discretion). The


                                                  2
appropriate procedures to determine the amount of a restitution award are likewise within the

district court’s discretion.

        Here, the district court provided Griffin with an adequate opportunity to present his

position. First, although the district court did not adjourn the restitution hearing, the court

accepted the proffered documents for consideration as post-hearing court exhibits. Second,

during the restitution hearing, defense counsel quoted extensively from the documents at issue in

pressing his argument, and the district court was therefore already aware of the substance of the

documents. Indeed, on appeal, Griffin points to no new information in the exhibits that he was

unable to call to the court’s attention at the hearing or that necessitated further scrutiny by the

court. Thus, the district court did not abuse its discretion in declining to adjourn the restitution

hearing.

        We have considered all of Griffin’s remaining arguments and find them to be without

merit. Accordingly, for the foregoing reasons, the order of the district court is AFFIRMED.

                                           FOR THE COURT:
                                           CATHERINE O’HAGAN WOLFE, CLERK




                                                   3